 

 

   

United States District Court
Southern District Of Texas
FILED

AO 91 (Rev. 11/11) Criminal Complaint JAN 30 2020

 

 

UNITED STATES DISTRICT COURT °**%

_ for the
SOUTHERN DISTRICT OF TEXAS

United States of America
Vv.

 

Case No. M - 0 ~ 0asd-ir

SALINAS, Sylvia, YOB: 1970 (USC)

 

Defendant(s)

CRIMINAL COMPLAINT

1, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of 1/29/2020 in the county of Hidalgo
Southern District of Texas , the defendant(s) violated:

Code Section Offense Description

21 USC 846 Conspiracy to Possess with the Intent to

21 USC 841 Distribute and Possession with Intent to
Distribute Cocaine, approximately 2.5
kilograms, a schedule II controlled
substance.

This criminal complaint is based on these facts:

(See Attachment I).

ef Continued on the attached sheet.

ApproveoL, by AUSA Amy L-Greenlawm ae

| | f - Complainant's signature
ON C be
30lz020 K Tyler Klassen, DEB Special Agent

 

a“ fed title
Sworn to before me and signed in my presence.

Date: / [30 }aoa0 | ————

Judge's signature

City and state: McAllen, Texas J. Sfott/Hacker, US Magistrate Judge

YA | Printed name and title

 
Case 7:20-mj-00254 Document 1 Filed on 01/30/20 in TXSD_ Page 2 of 2

ATTACHMENT 1

1. On January 29, 2020, a Texas State Trooper conducted a traffic stop on a black SUV due
to an improper lane change. The driver of the black SUV was identified as Sylvia
SALINAS (hereafter, SALINAS) and the passenger was identified as Maria TORRES
(hereafter, TORRES). The Texas State Trooper then requested for consent to search the
vehicle. SALINAS gave consent for the Texas State Trooper to search the vehicle.

2. At approximately 10:50 a.m., two (2) bricks of suspected illegal narcotics (approximately
2.541 kilograms) wrapped in black tape was found in a black bag on the floor board
behind the driver seat of the vehicle by the Texas State Trooper. DEA Special Agents
Kevin Buechner and Kevin Sincerbox responded to the scene. The Texas State Trooper
transported SALINAS and TORRES to the McAllen DEA office. SAs Kevin Buechner
and Kevin Sincerbox transported the the two (2) bricks of suspected illegal narcotics and
the black SUV to the McAllen DEA office and placed the suspected narcotics in
temporary storage.

3. At approximately 12:00 p.m., DEA SAs conducted an interview of SALINAS. Prior to
initiating the interview with SALINAS, SA Klassen read SALINAS her Miranda
Warnings directly from a DEA Form 13, as witnessed by SA Buechner. SA Klassen read
the warnings in the English language, which SALINAS stated she understood. SALINAS
agreed to voluntarily speak with agents without an attorney present. SALINAS said she
knew there was illegal drugs in her vehicle at the time she was pulled over. She stated an
unknown individual gave her the drugs so she could deliver them to an unknown
individual that would transport them to Illinois.

4. The suspected illegal narcotics was weighed and field tested by SA Buechner and
Sincerbox. The bricks weighed approximately 2.541 kilograms and field tested positive
for characteristics of cocaine.
